                Case 5:20-cv-01020 Document 1 Filed 08/28/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

 RANDALL L. BYRD,

        Plaintiff
                                                   Cause No. 5:20-CV-1020
 v.

 GLOBAL RECOVERY GROUP LLC;
 UNITED STATES INTERNATIONAL
 DEVELOPMENT FINANCE
 CORPORATION,

        Defendants.

                         NOTICE OF REMOVAL OF CIVIL ACTION

       Pursuant to 28 U.S.C. § 1442(a), the United States, on behalf of the U.S. International

Development Finance Corporation (“DFC”) hereby removes to the United States District Court,

Western District of Texas, the above-captioned State Court Case, currently docketed as Civil

Action No. CVW2000508 in the District Court of Wilson County, Texas.

       In support of removal, the United States submits the following:

       1.        On August 3, 2020, Plaintiff filed a Petition in state court, attached hereto as part

of Exhibit A.

       2.        In the Petition, Plaintiff alleges causes of action for fraud and conspiracy against

DFC and Global Recovery Group LLC in connection with a lien on property that Plaintiff states

is owned by Prefabricados y Modulares de Monterrey, S de. R.I. de CV.

       1.        The State Court Case is removable under 28 U.S.C. § 1442(a)(1) because DFC, an

agency of the United States, has been sued by Plaintiff for actions allegedly taken in its official
              Case 5:20-cv-01020 Document 1 Filed 08/28/20 Page 2 of 5




capacity, or for or relating to an act by DFC under color of its office. 1 Accordingly, federal court

is the proper forum for this suit.

       3.      This notice of removal meets the 30-day deadline in 28 U.S.C. § 1446(b) as it is

being filed less than 30 days after the filing of the Petition in this case. Furthermore, the United

States maintains and reserves all defenses with respect to defects in the service of process. Here,

neither the Attorney General of the United States, nor the United States Attorney for the Western

District of Texas, have been served with the Summons or Petition. See, e.g., Murphy Bros., Inc.

v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999) (time to remove is not triggered until

the defendant is formally served with process, even if the defendant receives a copy of the

plaintiff’s complaint through informal channels before that time); Quality Loan Service Corp. v.

24702 Pallas Way, Mission Viejo, CA 92691, 635 F.3d 1128, 1133 (9th Cir. 2011) (holding that

plaintiff’s notice to federal government was insufficient to constitute formal process and thus did

not trigger 30-day period for federal government to remove state court action, where plaintiff had

not served the complaint upon the United States attorney or sent copies of process and complaint

by registered or certified mail to the Attorney General). But, in any event, this Notice is timely

under 28 U.S.C. § 1446(b).

       4.      The state court case is removable to this Court as “the district court of the United

States for the district and division embracing the place wherein . . . [the State Court Case] is

pending.” 28 U.S.C. § 1442(a).



1
        22 U.S.C. § 9612(a) (“There is established in the executive branch the United States
International Development Finance Corporation (in this chapter referred to as the “Corporation”),
which shall be a wholly owned Government corporation for purposes of chapter 91 of title 31
under the foreign policy guidance of the Secretary of State.”); see also, e.g., BroTech Corp. v.
European Bank for Reconstruction & Development, No. CIV.A. 00–2160, 2000 WL 1751094, at
*2 (E.D. Pa. 2000) (concluding that the Overseas Private Investment Corporation, a predecessor
of DFC, was a federal agency for the purposes of section 1442).
                Case 5:20-cv-01020 Document 1 Filed 08/28/20 Page 3 of 5




       5.        Pursuant to 28 U.S.C. § 1446(a), the United States attaches hereto copies of all State

Court Case pleadings, orders and other state court filings received by DFC from Plaintiff, including

(1) the Texas Secretary of State’s Cover Sheet; (2) the Summons; and (3) the Petition.

       6.        In addition, the United States may raise federal defenses to the Petition, including,

but not limited to, Plaintiff’s failure to comply with the requirements of the Federal Tort Claims

Act, 28 U.S.C. §§ 1346(b), 2671–2680 (“FTCA”).

       7.        Pursuant to the provisions of 28 U.S.C. § 1446(d), a Notice of Filing Notice of

Removal will be filed with the 218th Judicial District Court in Wilson County, Texas.

       8.        Pursuant to Local Court Rule CV-3(a), a JS 44, Civil Cover Sheet is attached hereto

as Exhibit B.

       9.        As this federal case is being initiated via removal, a Supplement to JS 44 is attached

hereto as Exhibit C.

       10.       For the reasons stated above, the State Court Case is subject to removal to the

United States District Court for the Western District of Texas.

       WHEREFORE, the United States, on behalf of the International Development Finance

Corporation, hereby gives notice of removal of the State Court Case from the 218th District Court

for Wilson County to the United States District Court for the Western District of Texas.
            Case 5:20-cv-01020 Document 1 Filed 08/28/20 Page 4 of 5




Dated: August 28, 2020               Respectfully submitted,

                                     JOHN F. BASH
                                     UNITED STATES ATTORNEY

                               By:   /s/Faith Johnson Lowry      .
                                     FAITH JOHNSON LOWRY
                                     Assistant United States Attorney
                                     601 NW Loop 410, Suite 600
                                     San Antonio, Texas 78216-5597
                                     Texas Bar No. 24099560
                                     faith.johnson@usdoj.gov
                                     Tel. (210) 384-7355
                                     Fax. (210) 384-7358

                                     ETHAN P. DAVIS
                                     Acting Assistant Attorney General
                                     Civil Division

                                     RUTH A. HARVEY
                                     Director

                                     MARC S. SACKS
                                     Assistant Director

                                     MICHAEL TYE
                                     Trial Attorney
                                     United States Department of Justice
                                     Commercial Litigation Branch,
                                     Civil Division
                                     P.O. Box 875, Ben Franklin Station
                                     Washington, DC 20044-0875
                                     (202) 305-2419
                                     Michael.Tye@usdoj.gov
             Case 5:20-cv-01020 Document 1 Filed 08/28/20 Page 5 of 5




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on August 28, 2020, I electronically filed the foregoing
NOTICE OF REMOVAL with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to all CM/ECF participants. In addition, I will send a courtesy
copy by email to counsel of record, at mark.taylor@wallerlaw.com.



                                             /s/Faith Johnson Lowry       .
                                             FAITH JOHNSON LOWRY
                                             Assistant United States Attorney
